Citation Nr: 0601284	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
traumatic arthritis of the right foot.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 27, 1972, to 
April 11, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was previously denied service connection for 
traumatic arthritis of the right foot by way of a rating 
decision dated in January 1973.  The RO determined that the 
disorder pre-existed the veteran's military service and was 
not aggravated by service.

The veteran submitted a request to reopen his claim for 
service connection for traumatic arthritis of the right foot 
in December 2003.  The veteran also included a claim for 
service connection for arthritis of the knees.

The veteran included an attachment from the Social Security 
Administration (SSA) that was dated in December 2003.  The 
attachment reflects that the veteran is in receipt of 
Supplemental Security Income benefits, effective from August 
1982.  VA is required to obtain records from the SSA that may 
pertain to the veteran's disability status.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).

The veteran's substantive appeal was received in September 
2004.  The veteran stated that he had received treatment at 
the Walter Reed Army Medical Center during his brief period 
of service.  The available service medical records (SMRs) do 
not reflect such treatment; however, VA is obligated to make 
a search for outstanding SMRs identified by the veteran.  See 
38 C.F.R. § 3.159(c)(2).

Finally, the veteran submitted a VA outpatient record from 
the VA medical center (VAMC) in Dublin, Georgia, dated May 
19, 2004.  The entry noted that the veteran was seen for a 
follow-up visit.  This suggests that the veteran was seen at 
the VAMC on at least a previous occasion.  Further, the entry 
notes that x-rays of the foot and knee were ordered.  
However, there is no further information regarding the x-rays 
in the record.  Finally, the entry reported that the veteran 
was given a consult to physical medicine and rehabilitation 
service (PM&RS) for possible therapy.  The consult, and any 
entries pertaining to treatment provided from the PM&RS is 
not of record.  VA must obtain pertinent outstanding VA 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, a request for all outstanding VA records must be 
made in this case.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran 
since April 1972 for disabilities of the 
right foot and both knees.  There is 
evidence of record that the veteran has 
received treatment at the VAMC in Dublin, 
Georgia.  After securing the necessary 
release(s), the RO should obtain these 
records.  

2.  The RO should obtain all records for 
the veteran from the Walter Reed Army 
Medical Center.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include the decision granting the 
benefits, as well as all of the medical 
records relied upon concerning that 
claim.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

